J-A09038-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ESTATE OF CARLTON HOFF STAUFFER,                 IN THE SUPERIOR COURT OF
BY AND THROUGH ITS ADMINISTRATOR,                      PENNSYLVANIA
HOFF STAUFFER,

                            Appellant

                       v.

MARZANNA BIELAVA,

                            Appellee                  No. 906 MDA 2015


                Appeal from the Order Entered October 14, 2014
                 in the Court of Common Pleas of York County
                       Orphans’ Court at No.: 6712-1787


BEFORE: FORD ELLIOTT, P.J.E., JENKINS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                               FILED JULY 20, 2016

        Appellant, the Estate of Carlton Hoff Stauffer, by and through its

administrator, Hoff Stauffer, appeals from the trial court’s order dismissing

its petition to return estate assets received by Appellee, Marzanna Bielava.1

We affirm.

        We take the relevant facts and procedural history of this case from the

trial court’s September 17, 2015 opinion and our independent review of the

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  Appellant purports to appeal from the order denying its motion for post-
trial relief. “However, appeals are not properly taken from orders denying
post-trial motions or exceptions.” Growall v. Maietta, 931 A.2d 667, 669
n.1 (Pa. Super. 2007), appeal denied, 951 A.2d 1164 (Pa. 2008) (citations
omitted). We have amended the caption accordingly.
J-A09038-16



record.   Carlton Hoff Stauffer (Decedent) executed a will on October 17,

2012. He died on October 29, 2012, at ninety-years-old. Decedent met and

began dating Appellee, who was thirty years his junior, in 1996. In his will,

Decedent bequeathed an annuity to Appellee that would pay $2,000.00 per

month for her life.     He bequeathed the remainder of his estate to his

children, Hoff Stauffer and Jane Thompson.

      On August 13, 2013, Appellant instituted this action, in which it alleges

that Appellee converted $700,000.00 of Decedent’s wealth by forging his

signature to 209 checks drawn on his bank account.             Appellee filed an

answer and then a motion for summary judgment. The trial court appointed

a discovery Master who filed a report and recommendation on September

26, 2014.     The Master recommended, inter alia, that the court grant

Appellee’s motion for summary judgment for Appellant’s failure to produce

sufficient evidence of forgery. The court did not adopt this recommendation.

      The case proceeded to a five-day bench trial on September 29, 2014.

On October 14, 2014, the trial court entered its decision dismissing

Appellant’s petition to return estate assets.    On that same date, Appellant

filed a motion for post-trial relief and exceptions to the trial court’s decision.

See Pa.O.C.R. 7.1(a).     The court held a hearing on April 28, 2015, and

entered its order denying Appellant’s motion on May 4, 2015. On May 27,




                                      -2-
J-A09038-16



2015, Appellant filed this timely appeal.2 Pursuant to the trial court’s order,

Appellant filed a timely concise statement of errors complained of on appeal

on June 12, 2015.         See Pa.R.A.P. 1925(b).3   The trial court entered an

opinion on September 17, 2015. See Pa.R.A.P. 1925(a).

       Appellant raises the following questions for our review:

       1. Whether, where a trial judge sitting in Orphans’ Court
       improperly delegates—in a manner neither authorized by
       Orphans’ Court rule or state law and without regard to
       established procedures—substantive judicial functions to a
       master, any decision based in whole or in part on the master’s
       findings must be vacated and a new trial awarded?
       2. Whether, assuming arguendo the trial court had properly
       delegated its judicial functions to the master, in circumstances
____________________________________________


2
  Appellee filed a motion to quash this appeal as untimely, which this Court
denied without prejudice on August 20, 2015. In the motion, Appellee
stated that the appeal period expired on March 16, 2015. (See Motion to
Quash, 7/07/15, at 2-3). However, the trial court did not enter an order
disposing of Appellant’s exceptions until May 4, 2015, and Appellant filed the
notice of appeal within thirty days of that date. See Pa.O.C.R. 7.1(a)
(providing “[i]f exceptions are filed, no appeal shall be filed until the
disposition of exceptions[.]”); see also Pa.R.A.P. 903(a). Accordingly, this
appeal is timely.
3
  Appellant’s four-page Rule 1925(b) statement is rambling and far from
concise. (See Rule 1925(b) Statement, 6/12/15, at 1-4). In it, Appellant
raises myriad issues stemming from the Master’s involvement in this case.
(See id.). While the statement violates Pennsylvania Rule of Appellate
Procedure 1925(b)(4)(iv), we decline to find waiver in this case, where the
court did not indicate a lack of good faith with regard to Appellant’s
presentation of issues.     See Pa.R.A.P. 1925(b)(4)(iv) (requiring “non-
redundant, non-frivolous issues [to be] set forth in an appropriately concise
manner[.]”); see also LSI Title Agency, Inc. v. Evaluation Servs., Inc.,
951 A.2d 384, 388 (Pa. Super. 2008), appeal denied, 960 A.2d 841 (Pa.
2008) (declining to find waiver under similar circumstances).




                                           -3-
J-A09038-16


      where the master himself acted beyond his mandate and
      improperly, and, in derogation of the Rules of Civil Procedure,
      addressed the scope and sufficiency of expert testimony, must
      any decision based on the master’s recommendations be vacated
      and a new trial awarded?

      3. Whether, where the master and the trial court engaged in ex
      parte communications giving rise to the appearance—if not
      actual evidence—of impropriety, the trial court should have
      recused sua sponte, and, having failed to do so, its decision
      must be vacated and a new trial awarded?

      4. Whether, where a trial court’s arbitrary and capricious
      decision to reject detailed, unopposed testimony from
      [Appellant’s] handwriting expert, requires the grant of a new
      trial?

(Appellant’s Brief, at 4-5) (emphasis omitted).

            Our standard of review of an orphans’ court’s decision is
      deferential. When reviewing an orphans’ court decree, this
      Court must determine whether the record is free from legal error
      and whether the orphans’ court’s findings are supported by the
      record. Because the orphans’ court sits as the finder of fact, it
      determines the credibility of the witnesses and, on review, this
      Court will not reverse its credibility determinations absent an
      abuse of discretion. However, this Court is not bound to give the
      same deference to the orphans’ court conclusions of law. Where
      the rules of law on which the orphans’ court relied are palpably
      wrong or clearly inapplicable, we will reverse the court’s decree.
      Moreover, we point out that an abuse of discretion is not merely
      an error of judgment. However, if in reaching a conclusion, the
      court overrides or misapplies the law, or the judgment exercised
      is shown by the record to be manifestly unreasonable or the
      product of partiality, prejudice, bias, or ill will, discretion has
      been abused.

In re Estate of Zeevering, 78 A.3d 1106, 1108 (Pa. Super. 2013), appeal

denied, 94 A.3d 1010 (Pa. 2014) (citations omitted).

      We will address Appellant’s first three claims pertaining to the Master

together because they are related.    In these issues, Appellant argues that


                                     -4-
J-A09038-16



the court delegated its judicial decision-making function to the Master, who

grossly exceeded his authority by deciding all of the disputed issues in the

case. (See Appellant’s Brief, at 17, 27). Appellant contends that the Master

unilaterally injected himself into various legal issues in the case, and

improperly influenced the trial court.     (See id. at 28).    Appellant also

maintains that the court should have recused itself sua sponte because it

engaged in improper ex parte communications with the Master by discussing

his report the day before trial commenced. (See id. at 29). These claims

do not merit relief.

        Section 751 of the Probate, Estates, and Fiduciaries Code provides for

appointment of masters in Orphans’ Court cases.        It states, in pertinent

part:

        The orphans’ court division may appoint:

        (1) Masters. A master to investigate any issue of fact and to
        report his findings of fact, conclusions of law and
        recommendations to the court.


20 Pa.C.S.A. § 751(1). Orphans’ Court Rule 8.7(b) provides: “The report of

a master shall not be approved until a decree is entered adopting its

recommendations.”      Pa.O.C.R. 8.7(b).   The trial court has the power to

accept or reject the master’s report and recommendations in whole or in

part. See In re Sweeney, 695 A.2d 426, 429 (Pa. Super. 1997), appeal

denied, 701 A.2d 578 (Pa. 1997).




                                     -5-
J-A09038-16



     Here, the court appointed the Master to assist in discovery because the

parties planned to admit over 500 exhibits at trial. (See Order, 3/24/14).

The Master’s primary responsibility was to winnow the number of exhibits

and to obtain agreement on their authenticity and admissibility. (See id.).

     Our review of the record belies Appellant’s claim that the Master, in

effect, usurped the role of the trial court and unduly influenced the

proceedings. Instead, the record reflects that the court did not adopt many

of the Master’s recommendations and that Appellant presented its case to

the court during a five-day bench trial.       In addressing Appellant’s claims

regarding the Master, the court explained:

     This court received a copy of the Master’s Report and briefly
     scanned the recommendations but did not read it in its entirety
     [before trial]. . . .

                                 *    *      *

           This court notes that the Master’s Report recommended
     that Appellee’s motion for summary judgment be granted and
     that no trial was necessary, nonetheless, this court did not follow
     this recommendation and was prepared to oversee a jury trial.
     In fact, this court did not follow a majority of the Master’s other
     recommendations[.] . . . However, Appellant’s counsel
     nonetheless agreed to a bench trial at the beginning of the
     proceeding[.]

                                 *    *    *

     Appellant has not, at any point prior to trial or during trial, filed
     a motion requesting this court’s recusal. . . .

                                 *    *    *
     [T]he court met with the Master for approximately twenty
     minutes on the Friday proceeding trial. Given that this court


                                     -6-
J-A09038-16


      never read the entirety of the Master’s report until after trial, we
      do not see why a recusal would have been appropriate or how
      Appellant was prejudiced. This court independently made its
      determinations without consulting the Master’s report.

                                 *    *     *

           The Master acted in accordance to the March 24, 2014
      order [appointing him] and this court does not find that the
      Master stepped outside the scope of his duty. . . .

                                 *    *     *
      In summary, this court made its decision based on the evidence
      presented at trial as detailed in the decision filed October [14],
      2014 and without consideration to recommendations made by
      the Master. . . .

(Trial Court Opinion, 9/17/15, at 7-8, 14-15, 17-18) (some capitalization

omitted).

      Thus, it is clear that the court created its own record during a lengthy

bench trial and reached an independent determination on the merits of the

case based on the evidence before it. The Master’s involvement in this case

was not determinative. Therefore, Appellant’s claims taking issue with the

role of the Master are not supported by the record and do not merit relief.

      In its final issue, Appellant contends that “the trial court erred by flatly

rejecting on grounds of credibility alone the detailed, unopposed testimony

from [its] handwriting expert, hence a new trial is warranted.” (Appellant’s

Brief, at 33) (emphasis, internal quotation marks, and some capitalization

omitted).   However, Appellant did not include this issue in its prolix Rule

1925(b) statement.      (See Rule 1925(b) Statement, 6/12/15, at 1-4).

Therefore, it is waived. See Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included


                                      -7-
J-A09038-16



in the Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.”); see also Dubose v. Quinlan, 125 A.3d

1231, 1238 (Pa. Super. 2015). Accordingly, we affirm the order of the trial

court.

         Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/20/2016




                                   -8-